Citation Nr: 0913664	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a temporary total rating based on 
consecutive hospitalizations from July 29, 2004 to August 13, 
2004, and for convalescence thereafter. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1942 to 
October 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a temporary total rating for a 
hospitalization and convalescence, and total rating due to 
individual unemployability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is currently rated 30 percent disabled for 
post-traumatic stress disorder (PTSD). 

3.  The Veteran was hospitalized for a non-service connected 
disability from July 29, 2004 to August 13, 2004, and had a 
period of convalescence thereafter. 

3.  Competent medical evidence does not indicate that the 
Veteran's service-connected disability alone precludes him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under 38 C.F.R. 
§§ 4.29 and 4.30, based on consecutive hospitalizations from 
July 29, 2004 to August 13, 2004, and for convalescence 
thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 
4.29, 4.30 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Concerning the TDIU claim, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) have been fulfilled.  In this case, the Veteran's 
claim for entitlement to TDIU was filed in November 2004.  In 
correspondence dated February 2005 and March 2005, the 
Veteran was notified by the RO of the provisions of the VCAA 
as they applied to TDIU claims.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
January 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.   
The Veteran's post-service VA and private treatment records 
pertaining to his service-connected PTSD have been obtained 
and associated with his claims file.  He has also been 
provided with VA medical examinations in April 2004 and 
January 2007 to assess the current nature and etiology of his 
service-connected psychiatric disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Concerning the Veteran's temporary total rating claim, the 
Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  However, as will be 
further discussed below, this claim is being denied as a 
matter of law; therefore, no further development under the 
VCAA or previously existing law is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Laws and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2008).

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more. 38 
C.F.R. § 4.30 (a) (2008).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

It should be noted at the outset, that the Veteran's only 
service-connected disability is PTSD, for which he is in 
receipt of a 30 percent disability rating.

Temporary Total Rating

Treatment records from the Cookesville Regional medical 
Center dated August 2004 reveal that the Veteran was 
hospitalized from July 29, 2004 to August 2, 2004, with 
rapidly progressive generalized swelling, severe polymyalgia 
arthralgia, and muscle weakness.  He was treated with 
steroids and then transferred to St. Thomas Hospital where he 
was hospitalized from August 2, 2004 to August 3, 2004.  
During that time, a physician confirmed the diagnosis of 
polymyalgia rheumatica.  The Veteran was then transferred to 
Livingston Regional Medical, where he was hospitalized for 
physical therapy from August 4, 2004 to August 13, 2004.  
None of the private medical records reflect treatment for 
PTSD.

Because the Veteran's VA hospitalization was only 14 days in 
duration, and he was diagnosed with and treated for 
polymyalgia rheumatica, and not for his sole service-
connected PTSD disability, there is no legal entitlement to 
benefits under 38 C.F.R. §§ 4.29 or 4.30.  In a case such as 
this one, where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Total Disability Rating Due to Individual Unemployment

In an April 2004 VA PTSD examination report, the Veteran 
stated that he had dropped out of school at the age of either 
15 or 17 years old.  He stated that until he was drafted in 
1942, he went to work for a tool and dye factory.  After the 
military, the Veteran went on to work for another factory 
until it went out of business.  Subsequently, he worked as an 
engineer for the railroad company, until he medically retired 
due to a work related back injury in 1981.  Psychological 
testing was not conducted, but the examiner reported that 
although a full assessment for dementia was not performed, 
the Veteran demonstrated some memory and executive 
functioning deficits, indicating some possible mild dementia.

In an August 2004 Livingston Regional Hospital consultation 
report, it was reported that the Veteran had a past medical 
history of mild dementia secondary to chronic hydrocephalus, 
cerebrovascular accident status post right-sided carotid 
endarterectomy secondary to peripheral vascular disease.  No 
mention was made of PTSD.  

In a November 2006 VA Form 21-8940 (Veteran's Application for 
Increase Compensation Based on Unemployability), the Veteran 
reported that he last worked full time in 1980.  He did not 
provide any information on his level of education, nor on his 
past employers.  The Veteran also noted that he had not tried 
to obtain employment since he became too disabled to work.  

The Veteran underwent a VA PTSD examination in January 2007.  
The psychologist noted significant non-psychiatric illnesses 
including polymyalgia rheumatica, cerebrovascular disease, 
hyperlipidemia, and suspected mild dementia.  The Veteran was 
observed with clear, coherent speech, cooperative attitude, 
blunted affect, and euthymic mood.  He had attention 
disturbance and unremarkable thought process and thought 
content.  The psychologist stated that most impairment is 
related to decline in physical functioning and somewhat 
related to cognitive decline (confusion, poor memory).  
Concerning employment, the Veteran recalled that he had 
retired in 1985 due to a back injury on the job.  The 
psychologist marked that the Veteran had not worked in 
approximately 25 years, and opined he was unemployable for 
several reasons including age, health status.  He also 
indicated that the Veteran's PTSD symptoms result in mild to 
moderate impairment in social or occupational function.  The 
psychologist further noted that alone, the PTSD symptoms were 
not sufficient to render unemployability. 

The Veteran's sole service-connected disability is PTSD which 
is currently rated as 30 percent disabling.  At 30 percent, 
the Veteran's combined disability rating does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) (2008).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disability is sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2008).

In the present case, the Veteran has repeatedly admitted that 
he medically retired from his job after a work-related back 
injury in the 1980s.  Further, it has not been stated by any 
medical authority that the Veteran's service-connected 
disability alone precludes employment.  In fact, the VA 
opinion dated in January 2007 stated specifically that the 
Veteran's service-connected PTSD could not alone render him 
unemployable.  As it has not been found that the Veteran's 
sole service-connected PTSD disability is sufficient to 
produce unemployability, referral for extra-schedular 
consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected PTSD disability 
alone actually precludes him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disability.  The Board recognizes that 
the Veteran's service-connected PTSD affects his ability 
secure or follow a substantially gainful occupation.  In 
recognition of the severity of his service-connected 
disability, the Veteran is currently rated as 30 percent 
disabled.  However, in this case, there is no reason for the 
Board to conclude that the Veteran's service-connected PTSD 
alone produces unemployability or is so unusual or 
exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2008).


ORDER

Entitlement to a temporary total rating based on consecutive 
hospitalizations from July 29, 2004 to August 13, 2004, and 
for convalescence thereafter, is denied. 

Entitlement to a total rating due to individual 
unemployability is denied.





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


